On October 2, 1989, the defendant stole a gold chain from the neck of a passing pedestrian. The defendant was pursued by the complainant and, another pedestrian. A police officer who observed the fleeing defendant being pursued by the other two also joined the chase. Defendant was apprehended, identified and arrested. The complainant never lost sight of the defendant, although the gold chain was never recovered.
At the precinct defendant was given his Miranda rights. During the fingerprinting process, defendant blurted out, "Usually I don’t get caught”. Following a Huntley hearing, the court denied the motion to suppress, ruling the statement to be a spontaneous utterance.
On appeal, the defendant challenges this ruling. However, *548since the incriminating statement was not the product of custodial interrogation and was, instead, voluntarily offered by the defendant himself, it was properly ruled admissible (see, People v Ferro, 63 NY2d 316). Concur — Rosenberger, J. P., Wallach, Kupferman, Asch and Rubin, JJ.